DETAILED ACTION
Status of the Application
This Office Action is the second action on the merits and is a notice of allowability. The Examiner acknowledges receipt of Applicant’s amendment, including amended claims and arguments/remarks, filed 12/29/2020 in response to Office Action (non-final rejection) mailed 8/31/2020.
Claims 25-56 were previously pending. With Applicant’s filing of 12/29/2020 Claim 51 is cancelled and Claims 25-50 and 52-56 are amended. Presently Claims 25-50 and 52-56 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 48 and 49 were previously objected to for minor informalities. In light of Applicant’s amendment, these objections are withdrawn.
Claims 30, 41-44, 47, 50, 52, and 54-56 were previously rejected under 35 USC 112(b) as indefinite. In light of Applicant’s amendment, these rejections are withdrawn. 

Response to Arguments
Applicant’s arguments, see pages 8-10, filed 12/29/2020, with respect to Claims 25-56 have been fully considered and are persuasive. The prior art rejections of Claims 25-56 are withdrawn. Examiner notes Claim 51 is cancelled.

Allowable Subject Matter
Claims 25-50 and 52-56 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 25 is allowable because the recited limitations that the dough extrusion machine comprises a carrier system for temporarily supporting the extrusion unit, wherein the carrier system comprises a first carrier having an additional guidance in the form of two parallel rails, wherein the additional guidance may be brought into alignment with the guidance of the platform such that the extrusion unit may be moved between the platform and the first carrier, when taken with the claim as a whole, has not been shown or reasonably suggested in the prior art. Dependent Claims 26-50 and 52-56 are allowable as depending from an allowable base claim. 
A close prior art reference of record Torricelli discloses an apparatus for the production of bakery product from dough, the apparatus comprising at least one dough extruder mounted onto a carriage, a platform that supports the extrusion unit, and a conveyor belt lying beneath the extrusion unit to receive extruded dough filaments. The platform is set transversally with respect to the conveyor belt and has a guidance for the support and running of the extrusion unit. The extrusion unit may run along tracks of the platform between two opposite end points, and thus is adjustable. Torricelli does not disclose the claim limitations recited above.
A close prior art reference of record Watanabe discloses apparatus comprising a food-material discharging apparatus comprising a conveying device, a hopper having an extruding pump that extrudes a dough, and supply pipe connected at its upper end to the exit of the extruding pump and detachably connected at its lower end to the entrance of a die housing. Watanabe does not disclose the claim limitations recited above.
A close prior art reference of record Cartwright discloses apparatus comprising a batter (dough) extrusion unit comprising a hopper and dispenser gear pump that extend transversely across the conveyor and the casing has two downturned grooves in its lower surface acting as supporting brackets to engage horizontal supporting rails (guidance) over the conveyor. Because the hopper is supported by the rails and the rails extend across the conveyor, motion along the rails is implicit. Cartwright further discloses an undercut formation positioned immediately below the pump chamber that is adapted to receive a variety of alternative discharge nozzles, and the complete hopper and pump unit is conveniently removable from the remainder of the apparatus. Cartwright
An updated search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness, and upon which to base a prior art rejection for claims reciting these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743